Order entered June 9, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00138-CV

                          IN THE MATTER OF Z.T.

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00919-X

                                     ORDER

      Before the Court is appellant’s June 7, 2021 motion seeking a twenty-day

extension of time to file her brief on the merits. We GRANT the motion only to

the extent we extend the time to June 18, 2021. We caution appellant that no

further extension will be granted absent extraordinary circumstances.


                                            /s/    AMANDA L. REICHEK
                                                   JUSTICE